DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2022 has been entered. As per applicant amendments and arguments noted in the remarks of 08/05/2022, claim 1 is amended to clarify claim limitations, such as,  … the battery modules comprise bypassing means for isolating the secondary battery of the battery module within the series, the controller is configured to issue the gate driving signal such that the bypassing means connects or isolates the secondary battery of the battery module to or from the series in a PWM scheme so that a target output voltage value is met. Applicant further argued that neither of the prior art teach or suggest the features. Hence, the rejections to claim 1 is withdrawn. Claims 2-3 are dependent on claim 1.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a controller and a plurality of battery modules … receive a gate driving signal from the controller and in which the secondary batteries of the battery modules are connected in series with one another in accordance with the gate driving signal from the controller… wherein the controller is configured to issue the gate driving signal towards the battery modules to periodically command the bypassing means of the battery module to alternatively connect or isolate the secondary battery of the battery module to or from the series of the secondary batteries in a PWM scheme so that a target output voltage value is met by the series connection of the secondary batteries… each of the battery modules has a disconnecting part configured to command the bypassing means to forcibly isolate the battery of the battery module from a series connection regardless of the gate driving signal received, wherein the controller is configured to limit, in accordance with  the target output voltage value, a number of the secondary batteries to be forcibly isolated by the disconnecting part, wherein the maximum number of secondary batteries to be forcibly isolated …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-3.
Therefore claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/Primary Examiner, Art Unit 2859